953 F.2d 687
293 U.S.App.D.C. 291
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Curtis E. CRAWFORD, Appellant,v.Director, D.C. Department of Corrections.
No. 91-7009.
United States Court of Appeals, District of Columbia Circuit.
Jan. 24, 1992.

Before WALD, RUTH BADER GINSBURG and SILBERMAN, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of Curtis Crawford's response to this court's November 1, 1991 order to show cause, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the district court's order filed December 19, 1990 granting the defendants' motion to dismiss the complaint be affirmed, for the reasons stated by the district court.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.